
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 633
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2009
			Mr. Sires (for
			 himself, Mr. Crowley,
			 Mr. Delahunt,
			 Mr. Miller of North Carolina,
			 Mr. Wexler,
			 Mr. Carnahan,
			 Mr. Meeks of New York,
			 Mr. Costa,
			 Mr. Ellison, and
			 Mr. Hare) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Supporting the goals and ideals of the
		  United Nations Office on Sport for Development and Peace.
	
	
		Whereas the United Nations believes that the fundamental
			 principles of sport, including respect for rules and opponents, teamwork, and
			 fair play, are consistent with the principles stated in the United Nations
			 Charter;
		Whereas the United Nations supports improving the health
			 and personal growth of people of all ages, but particularly of young
			 people;
		Whereas the United Nations believes sport can contribute
			 to economic and social development in large and small communities by generating
			 employment and economic activity;
		Whereas the United Nations promotes sport as a way to
			 build a culture of peace and tolerance by bringing people together on common
			 ground to advance understanding and mutual respect;
		Whereas, since 1993, the United Nations General Assembly
			 has adopted a number of resolutions endorsing the development of a relationship
			 with the International Olympic Committee;
		Whereas the right to participate in sports has been
			 embodied in the United Nations Convention on the Rights of the Child and the
			 United Nations Convention on the Elimination of All Forms of Discrimination
			 Against Women;
		Whereas the International Olympic Committee and the
			 National Olympic Committees have finalized cooperation agreements with a number
			 of United Nations programs, including the United Nations Children’s Fund, the
			 Office of the High Commissioner for Refugees, the United Nations Development
			 Programme, and the United Nations Environment Programme, in order to bring the
			 benefits of sport to refugees and other individuals affected by conflict, and
			 in order to fight social exclusion and environmental degradation;
		Whereas, in 1979, the United Nations Educational,
			 Scientific and Cultural Organization adopted an International Charter of
			 Physical Education and Sport as a result of its work with the International
			 Olympic Committee;
		Whereas, since 1984, the World Health Organization has
			 been engaged with the sporting world to promote a healthy lifestyle and the
			 benefits of physical activity;
		Whereas, in March 2003, a task force of United Nations
			 experts submitted a report to then-Secretary General Kofi Annan containing
			 recommendations for an increased role of sport in helping to accomplish the
			 Millennium Development Goals; and
		Whereas, upon receiving the report, then-Secretary General
			 Kofi Annan said the work and report were “important steps towards making more
			 effective use of sport to improve the lives of the people—and particularly
			 young people—served by the United Nations and its related programs and
			 agencies”: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the importance of sport as a way
			 to promote peace and tolerance around the world;
			(2)supports the use
			 of sport as way of promoting a healthy lifestyle; and
			(3)recognizes the
			 important work and international contributions of the United Nations Office on
			 Sport for Development and Peace.
			
